                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                        CRIMINAL ACTION


VERSUS                                          NO: 11-271


JOSE ITURRES-BONILLA                            SECTION: “H”(1)



                         ORDER AND REASONS
      Before the Court are Defendant Jose Iturres-Bonilla’s Petition for Relief
under 28 U.S.C. § 2255 (Doc. 1446) and Motion to Expand the Record (Doc.
1447). For the following reasons, Defendant’s Petition for Relief is DENIED,
and the Motion to Expand the Record is GRANTED.


                              BACKGROUND
      On May 24, 2013, a jury convicted Defendant Jose Iturres-Bonilla of
Conspiracy to Possess with Intent to Distribute One Kilogram or More of
Heroin in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846; and Use of a
Communication Facility in Committing Conspiracy to Distribute Heroin in
violation of 21 U.S.C. § 843(b) and 18 U.S.C. § 2. He was sentenced by this
Court to 292 months’ imprisonment and five years of supervised release. His


                                      1
sentence was subsequently reduced to 235 months pursuant to the retroactive
application of 18 U.S.C. § 3582(c)(2).
      Defendant now moves for relief from his sentence or conviction pursuant
to 28 U.S.C. § 2255 on the basis of ineffective assistance of trial, sentencing,
and appellate counsel. Defendant also seeks to include two declarations in
support of his motion. The Government has not specifically opposed
Defendant’s request to expand the record to include these declarations, and
this Court considered the declarations in resolving Defendant’s § 2255 motion.
Accordingly, Defendant’s Motion to Expand the Record is granted. The Court
will consider each of Defendant’s arguments for relief under § 2255 in turn.


                                   LEGAL STANDARD
      28 U.S.C. § 2255(a) provides a prisoner with four grounds upon which he
may seek relief from his sentence: (1) “that the sentence was imposed in
violation of the Constitution or laws of the United States;” (2) “that the court
was without jurisdiction to impose such sentence;” (3) “that the sentence was
in excess of the maximum authorized by law;” or (4) that the sentence “is
otherwise subject to collateral attack.” 1 Generally, a claim not raised on direct
appeal may not be raised on collateral review “unless the petitioner shows
cause and prejudice” or actual innocence. 2 The Supreme Court has held,
however, that “failure to raise an ineffective-assistance-of-counsel claim on




      1 28 U.S.C. § 2255(a).
      2 Massaro v. United States, 538 U.S. 500, 504 (2003); Bousley v. United States, 523
U.S. 614, 622 (1998).
                                            2
direct appeal does not bar the claim from being brought” in a § 2255
proceeding. 3


                                LAW AND ANALYSIS
       Defendant alleges that he was deprived of effective assistance of counsel
during his trial, sentencing, and appeal. “The Sixth Amendment requires
effective assistance of counsel at critical stages of a criminal proceeding,” which
includes during trial. 4 Nevertheless, “the right to counsel does not guarantee
error-free counsel.” 5
       The Supreme Court in Strickland v. Washington established a two-part
test to determine when a defendant’s right to effective assistance of counsel
has been violated. 6 “To demonstrate that counsel was constitutionally
ineffective, a defendant must show that [1] counsel’s representation ‘fell below
an objective standard of reasonableness’ and [2] that he was prejudiced as a
result.” 7
       “When evaluating the first Strickland criterion, [the Court] ‘must
indulge a strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance.’” 8 Courts “must make ‘every effort
. . . to eliminate the distorting effects of hindsight, to reconstruct the


       3 Massaro, 538 U.S. at 509; see also, e.g., United States v. Johnson, 124 F. App’x 914,
915 (5th Cir. 2005).
       4 Lafler v. Cooper, 566 U.S. 156, 165 (2012) (internal citations omitted).
       5 United States v. Freeman, 818 F.3d 175, 178 (5th Cir. 2016).
       6 Strickland v. Washington, 466 U.S. 668, 687–88, 694 (1984).
       7 Lee v. United States, 137 S. Ct. 1958, 1964 (2017) (quoting Strickland, 466 U.S. at

688) (emphasis added).
       8 United States v. Fields, 565 F.3d 290, 294 (5th Cir. 2009) (quoting Strickland, 466

U.S. at 689).
                                               3
circumstances of counsel’s challenged conduct, and to evaluate the conduct
from counsel’s perspective at the time.’” 9 Overall, “judicial scrutiny of counsel’s
performance must be highly deferential.” 10
       “To establish Strickland prejudice a defendant must ‘show that there is
a reasonable probability that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different.’” 11 “A failure to establish either
deficient performance or resulting prejudice defeats the [defendant’s] claim.” 12
   A. Trial Counsel
       First, Defendant argues that his trial counsel engaged in constitutionally
deficient representation by (1) failing to interview and call as a witness his
girlfriend, Marleny Asprilla, and (2) interfering with Defendant’s decision to
testify. Defendant argues that his girlfriend would have offered testimony that
Defendant was a “hardworking family man” who did not “exhibit the
characteristics of a large scale drug dealer.” 13 He also argues that he was
unaware that the decision of whether to testify on his own behalf was his to
make and not his attorney’s.
       This Court does not find that either allegation shows objectively
unreasonable representation. The purported testimony of Asprilla would have
offered only character evidence, not fact testimony crucial to Defendant’s




       9 Id. at 294 (quoting Strickland, 466 U.S. at 689).
       10 Id. (quoting Strickland, 466 U.S. at 689).
       11 Lafler, 566 U.S. at 163 (quoting Strickland, 466 U.S. at 694).
       12 United States v. Chavez, 193 F.3d 375, 378 (5th Cir. 1999) (citing Strickland, 466

U.S. at 697).
       13 Doc. 1446-2, p.11.

                                               4
defense. 14 “This is not a case in which the defendant’s attorneys failed to act
while potentially powerful mitigating evidence stared them in the face.” 15 “It
is instead a case, like Strickland itself, in which defense counsel’s ‘decision not
to seek more’ mitigating evidence from the defendant’s background ‘than was
already in hand’ fell ‘well within the range of professionally reasonable
judgments.’” 16
      Likewise, Defendant has not shown that his attorney interfered with his
right to testify in his defense. Defendant admits in the declaration attached to
his motion that he learned that he had a constitutional right to testify when
this Court informed him of such during his trial. 17 The record shows that
Defendant then knowingly and voluntarily waived that right. 18 A violation of
Defendant’s right to testify would occur only if the decision was made “against
his will.” 19 The record does not reflect such a violation. Further, “the decision
whether to put a Defendant on the stand is a judgment call which should not
easily be condemned with the benefit of hindsight.” 20
      Even     assuming,      however,     that    counsel’s    alleged    shortcomings
represented objectively unreasonable representation, Defendant has not
shown that they resulted in prejudice. Aspirilla’s declaration indicates only

       14  See Gray v. Lucas, 677 F.2d 1086, 1094 (5th Cir. 1982) (“[T]he witnesses which
Gray now claims should have been interviewed were not eyewitnesses to the crime and
therefore crucial to the defense of the case. They were character witnesses.”).
       15 Bobby v. Van Hook, 558 U.S. 4, 11 (2009).
       16 Id. (quoting Strickland, 466 U.S. at 699).
       17 Doc. 1447-1.
       18 Doc. 993.
       19 Jordan v. Hargett, 34 F.3d 310, 312 (5th Cir. 1994), on reh’g en banc, 53 F.3d 94

(5th Cir. 1995).
       20 United States v. Garcia, 762 F.2d 1222, 1226 (5th Cir. 1985) (internal quotations

omitted).
                                               5
that she would have offered evidence regarding (1) Defendant’s good character,
namely that he was a hard-working family man who ran a car sales business,
and (2) the mistreatment they experienced during the search of their home and
Defendant’s arrest. 21 Defendant’s declaration indicates that he would have
testified that (1) he only knew his co-defendants through his car sales business,
(2) the stash house was not his, and (3) he was mistreated and threatened by
a DEA agent during his arrest. 22 The cumulative effect of Aspirilla’s and
Defendant’s purported testimony would not have overcome the overwhelming
physical evidence offered by the Government at trial, namely that Defendant
threw a metal drug press, which contained 405 grams of heroin, over the back
fence of his home during the execution of a search warrant. Accordingly,
Defendant has not shown that his conviction suffered from ineffective
assistance of counsel.
   B. Sentencing Counsel
      Next,      Defendant   complains   that   his   sentencing   counsel   was
constitutionally deficient because he failed to specifically object to the use of
the conspiracy-wide drug quantity to set Defendant’s statutory maximum.
Defendant contends that the jury should have been asked to find the amount
of heroin attributable to Defendant for sentencing purposes. He argues that
because it used the conspiracy-wide quantity, the Court applied a statutory
maximum of life, while an individual finding would have resulted in a
statutory maximum of 20 years.



      21   Doc. 1447-2.
      22   Doc. 1447-1.
                                         6
         Even assuming Defendant’s argument is correct, he cannot show that he
was prejudiced by this error. In March 2017, Defendant’s sentence was reduced
to 235 months pursuant to 18 U.S.C. § 3582(c). Accordingly, even if the
statutory maximum sentence he could have received was 20 years, he is now
sentenced to less than that amount. He therefore cannot show that he was
prejudiced by his counsel’s failure to raise this objection at sentencing.
         Defendant argues in his reply that he is still prejudiced by this error
because the conspiracy-wide quantity was also used to set his guideline range.
This is simply untrue. The Court specifically found based on the facts
presented at trial that Defendant was personally responsible for between three
and ten kilograms of heroin, resulting in a base offense level of 34 and
informing the guideline range. 23 This argument for relief under § 2255 also
fails.
   C. Appellate Counsel
         Finally, Defendant contends that his appellate counsel was ineffective
for failing to ensure that his sentencing memorandum was included in the
record on appeal. He argues that this failure prevented the Fifth Circuit from
considering the aforementioned challenge to his statutory maximum. Here
again, Plaintiff cannot show prejudice under Strickland for the reasons
identified above.


          Doc. 970, p.6; see also United States v. Haines, 803 F.3d 713, 743 (5th Cir. 2015)
         23

(“In calculating Iturres-Bonilla's Guidelines range, the district court determined that Iturres-
Bonilla was responsible for between three and ten kilograms of heroin as part of the
conspiracy. This triggered a base offense level of 34. USSG 2D1.1(c)(3). At sentencing, the
court made several factual findings in support of this quantity.”).


                                               7
                            CONCLUSION
     For the foregoing reasons, Defendant’s request for § 2255 relief is
DENIED, and his Motion to Expand the Record is GRANTED.


                New Orleans, Louisiana this 30th day of September, 2019.


                                ____________________________________
                                JANE TRICHE MILAZZO
                                UNITED STATES DISTRICT JUDGE




                                   8
